Title: From Benjamin Franklin to Martha Laurens, 29 December 1781
From: Franklin, Benjamin
To: Laurens, Martha


Madam
Passy, Dec. 29. 1781
I received your very sensible Letter of the 14th past. Your Brother Col. Laurens being here when I received the former, I informed him of the Steps I had then taken respecting your good Father, and requested him to answer your Letter for me. I did suppose he had done it; but his great and constant Occupation while here, might occasion his omitting it. The Purport was, that on a Report of your Father’s being harshly treated, I wrote in his Behalf to an old Friend, Sir Grey Cooper, Secretary of the Treasury, complaining of it; whose Answer was, that he had enquired, and found the Report groundless; and he sent me enclos’d a Letter he receiv’d from the Lieutenant of the Tower, assuring him that Mr Laurens was treated with great Kindness, was very sensible of it, thankful for it, & frequently express’d his Satisfaction. On this I became more easy on his Account; But a little before I receiv’d your Letter, I had one (from Mr Benja Vaughan, who is connected with the Family of Mr Manning) which inform’d me that Mr Laurens was really in Want of Necessaries; and desired to know if no Provision was made for his Subsistence. I wrote immediately to Mr. Hodgson, in whose Hands I had lodg’d some Money, requesting him to hold 100£ of it at the Disposition of Mr Laurens, & to acquaint Mr Vaughan with it. About this Time I received two Letters; one from Mr Burke, Member of Parliament, complaining that his Friend Gen. Burgoyne, (in England on his Parole) was reclaim’d & recall’d by Congress, and requesting I would find some means of permitting him to remain. The other was from the Congress inclosing a Resolve that impowered me to offer General Burgoyne in Exchange for Mr Laurens. Perceiving by Mr Burke’s Letter that he was very desirous of obtaining his Friend’s Liberty, & having no immediate Intercourse with the British Ministry, I thought I could not do better than to enclose the Resolve in my Answer to his Letter, & request him to negociate the Exchange. When I received yours, I was in Expectation of having soon an Answer from Mr Burke & Mr. Hodgson, which would enable me to give you more Satisfactory Information. I therefore delay’d writing to you from Post to Post till I should hear from them; and fearing from the length of time, that my Letters had miscarried, I sent Copies of them. It is but yesterday that I received an Answer from Mr Hodgson, dated the 21st Instant in which he writes me, “I received your favour of the 19th ultimo. I immediately acquainted Mr Vaughan with your Directions concerning the Supplying Mr Laurens. He has been acquainted therewith; but hitherto no Application has been made to me for the Money: Whenever it is, you may be assured it shall be complied with.”— No Answer is come to my hands from Mr. Burke; but I see by a Newspaper Mr Hodgson sends me, that he has endeavoured to execute the Commission. I enclose that Paper for your Satisfaction, together with a Copy of your Father’s Petition to Parliament, on which I do not find that they have yet come to any Result: but observing that he makes no Complaint in that Petition, of his being pinch’d in the Article of Subsistance, I hope that part of our Intelligence from London may be a Mistake. I shall however, you may depend, leave nothing undone that is in my Power, to obtain his Release; and I assure you that the thought of the Pleasure it must afford a Child, whose Mind is of so tender a Sensibility, & fill’d with such true filial Duty & Affection, will be an additional Spur to my Endeavours. I suppose Mr. Adams has inform’d you that he has order’d another 100£ Sterling to be paid Mr Laurens: and I hope you will soon have the Happiness of hearing that he is at Liberty. With very great Regard, I have the Honour to be, Madam,
[In William Temple Franklin’s hand:] Miss. Lawrens.
